The circumstances of the case are fully set out in the opinion filed by the learned vice-chancellor, ubi supra. In our view it is sufficient for an affirmance to say that his finding that the contract had been abandoned by mutual assent of the defendant and the authorized agent of complainant, is fully justified by the evidence. This makes it unnecessary to go into the other phases of the case.
The decree will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 12.
 For reversal — None. *Page 305